Citation Nr: 0012731	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-51 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness. 

2.  Entitlement to service connection for skin symptoms as a 
chronic disability resulting from an undiagnosed illness. 

3.  Entitlement to service connection for symptoms of the 
liver as a chronic disability resulting from an undiagnosed 
illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from May 1986 to March 1988 
and from September 20, 1990 to April 27, 1991 with a period 
of service in Southwest Asia from November 5, 1990 to March 
29, 1991. 

In April 1995, the veteran filed a claim for service 
connection for fatigue, a skin condition, and a liver 
conditions associated with Persian Gulf Syndrome.  This 
appeal arises from the October 1995 rating decision from the 
Nashville, Tennessee Regional Office (RO) that denied the 
veteran's claim for service connection for fatigue, skin 
symptoms, and symptoms of the liver as chronic disabilities 
resulting from an undiagnosed illness.  A Notice of 
Disagreement was filed in February 1996 and a Statement of 
the Case was issued in June 1996.  A substantive appeal was 
filed in July 1996 with a request for a hearing at the RO 
before a local hearing officer.  In January 1997, the 
abovementioned RO hearing was held.  

This case was remanded in March 1998 for further development.  
The case was thereafter returned to the Board.

During the course of this appeal, the veteran has relocated 
to North Carolina, and his claim is now being handled by the 
Winston-Salem, North Carolina RO.   


FINDINGS OF FACT

1.  The veteran's allegation that he currently has fatigue, 
which is related to an undiagnosed illness, is not supported 
by any medical evidence that would render the claim 
plausible.

2.  The veteran has been diagnosed as having seborrheic 
dermatitis of the scalp and fungal infections of the fingers 
and feet; his allegation that his skin symptoms result from 
an undiagnosed illness is not supported by evidence that 
would render the claim plausible.

3.  The veteran has been diagnosed as having granulomatous 
hepatitis; his allegation that his symptoms of the liver 
results from an undiagnosed illness is not supported by 
evidence that would render the claim plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for fatigue as a chronic 
disability resulting from a undiagnosed illness.  38 U.S.C.A. 
§ 1117 (West 1991 and Supp. 1999); 38 C.F.R. § 3.317 (1999); 
VAOPGCPREC 4-99 (May 3, 1999).

2.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for skin symptoms as a 
chronic disability resulting from a undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

3.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for symptoms of the liver 
as a chronic disability resulting from a undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in June 1985, no history 
of frequent trouble sleeping, skin diseases, or jaundice or 
hepatitis was reported.  It was noted that the veteran had a 
history of a burn on the chest at age 5.  On examination, the 
veteran's abdomen and viscera, skin, and psyche were 
clinically evaluated as normal.

In June 1986, the veteran was seen with a complaint of a 
shaving rash for three years.  On examination, there were 
scattered pustules and papules in the beard area and a few 
scattered on the forehead.  The assessment included 
pseudofolliculitis barbae.  

In June 1989, the veteran was seen with complaints of break 
outs of his face and need for a shaving profile.  There was 
additionally a reddened area of the right lateral aspect of 
the lower leg with some itching.  Erythema of right lower leg 
was noted.  There was no infection or breakdown of the skin.  
It was noted that no treatment was required because it was 
improving.  

On a physical examination in January 1990, no history of 
frequent trouble sleeping, skin diseases, or jaundice or 
hepatitis was noted.  On examination, the veteran's abdomen 
and viscera and psyche were clinically evaluated as normal.  
As to the veteran's skin, it was noted that the veteran had a 
tattoo on the right arm and a wart on the groin.

In October 1990, the veteran was seen with complaints of 
shaving irritation for four weeks.  On examination, the 
facial area was somewhat irritated.  The assessment included 
pseudofolliculitis barbae.

On a Desert Storm demobilization examination in April 1991, 
no history of frequent trouble sleeping, skin diseases, or 
jaundice or hepatitis was noted.  On examination, the 
veteran's abdomen and viscera, skin, and psyche were 
clinically evaluated as normal.  It was additionally noted 
that the veteran had a tattoo on the right arm and a scar of 
the left lower back.  

On a Desert Shield/Storm Out Processing Check List, it was 
noted that the veteran did not experience exhaustion, skin 
infections or unusual rashes, diarrhea or vomiting, or any 
other illness while deployed.

In April 1995, the veteran filed a claim for service 
connection for fatigue; a skin condition on the face, behind 
the ears, and on the head; a liver condition; and peeling on 
the hands and finger tips as associated with Persian Gulf 
syndrome.

VA outpatient records from November 1994 to February 1995 
show that the veteran was seen in November 1994, where it was 
noted that the veteran had elevated liver enzyme tests.  
Hepatitis tests were normal.  

In December 1994, the veteran reported that he felt 
fantastic.  The assessment was stable.  

In February 1995, the veteran indicated that he returned from 
the Persian Gulf in March 1994 [sic].  He was previously 
healthy until he noticed increased fatigue and skin 
exfoliation around the ears, nose, and fingers around 
November 1994.  He had been noted to have elevated liver 
function tests.  On examination, there were no renal 
abnormalities, there was no hepatosplenomegaly, and a 
hepatitis profile was negative.  

On a VA examination in May 1995, the veteran reported that an 
abnormal liver function test was found on a previous Gulf War 
examination.  The veteran had no symptoms of liver disease, 
other than the laboratory work up.  He complained of fatigue 
and a skin problem.  The veteran reported that he would go to 
sleep if he were not moving.  He reported that he had flaking 
which sounded to the examiner like a seborrheic dermatitis 
around the nose, ears, and scalp.  He also had problems with 
his fingers having scaling and drying at the tips and cracks.  
He stated he was in the Persian Gulf.  On examination, the 
veteran had mild dermatophytosis of both the feet and hands.  
He had almost imperceptible areas of seborrheic dermatitis in 
the skin folds around the nose, ears, and scalp.  The veteran 
had cracking and peeling of the skin of the tip of the left 
thumb consistent with fungal infection.  He also had evidence 
of fungus infections of the nails.  The digestive system was 
normal.  The diagnoses included fatigue, by history, with 
normal physical examination and history that sounded like the 
veteran was an overachiever and probably did not get enough 
sleep; skin condition consistent with seborrheic dermatitis 
of the scalp and fungal infections of the fingers and feet.  
It was noted that the examiner would be more comfortable with 
these diagnoses if they were verified by a dermatologist, but 
they appeared to be good working diagnoses currently.  
Additionally diagnosed was history of liver condition with 
normal physical examination; and laboratory work was pending.  
There was no evidence of any disease thought to be related to 
exposure to environmental hazards in the Persian Gulf.

Received was a VA outpatient record from November 1994 that 
shows that the veteran was seen with elevated liver function 
tests.  On examination, the veteran had hepatosplenomegaly.  
The assessment included mild to moderate liver symptoms, rule 
out hepatitis, and mild anemia.

A VA outpatient record from June 1995 shows the veteran was 
seen with elevated liver function tests.  He was hepatitis A, 
B, and C negative.  He reported being tired.  If he drove 
more than 20 minutes, he felt sleepy.  The impression was 
elevated liver function tests with all hepatitis serologies 
negative.  

By rating action of October 1995, service connection for 
fatigue, seborrheic dermatitis of the scalp, skin symptoms, 
and symptoms of the liver as chronic disabilities resulting 
from an undiagnosed illness was denied.  The current appeal 
to the Board arises from this action.

At the RO hearing in January 1997, the veteran testified that 
the fatigue affected him in that he was not 100% efficient in 
his daily activities.  It kept him away from work.  He had a 
hard time getting up in the morning.  He was not able to 
drive long distances and had fallen asleep at the wheel.  He 
would tire easily.  He did sleep soundly and could sleep for 
a long time.  As to his skin symptoms, his nails were growing 
differently since he returned from the service and they would 
peel.  He had scaling with itching behind the ears, in the 
beard, mustache, eyebrows, hair, and nose.  It had been 
happening for three to four years.  The medication he had 
been given by the VA when he was diagnosed with seborrhea had 
not helped.  Additionally, his hand and fingers would crack 
and bleed.  As to the symptoms of the liver, the veteran 
reported that he had abnormal liver function tests.  
Additionally, he had a hard time controlling his urine.

On a VA outpatient record from September 1995, the veteran 
was seen with complaints of fatigue, peeling of the fingers, 
and elevated liver function tests.  The impression included 
elevated liver function tests and questionable autoimmune 
hepatitis. 

On a VA outpatient record from December 1995, the veteran 
still complained of fatigue and fingertips peeling.  The 
impression was elevated liver function tests.  

On a VA outpatient record from February 1996, it was 
indicated that the veteran had a liver biopsy.  The diagnoses 
included elevated liver function tests and rule out 
hepatitis/cirrhosis.  

On a VA outpatient record from June 1996 the veteran was seen 
with a history of elevated liver function tests.  The liver 
biopsy from February 1996 showed granulomatous hepatitis.  
The impression included questionable sarcoidosis.

On a VA outpatient record from October 1996, the veteran was 
seen with granulomatous hepatitis of questionable etiology.  
The veteran still complained of fatigue.  The impression 
included granulomatous hepatitis.

A VA outpatient record from February 1997 shows that the 
veteran was seen with granulomatous observations on a liver 
biopsy, and he had a history of splenomegaly.  He currently 
complained of dyspnea.  On examination, there were no skin 
lesions.  

A VA outpatient record from April 1997 shows that the veteran 
reported no interval change in fatigue/somnolence.  He slept 
about 10 to 11 hours a day and was routinely fatigued.  

Received was a VA Persian Gulf examination from October 1994.  
The veteran reported generalized fatigue that started several 
months after his return from the Persian Gulf and had gotten 
steadily worse.  He additionally reported a dry, flaky type 
rash in the scalp, around the hairline, around the creases of 
his nose, behind his ears, and in his eyebrows.  This started 
very shortly after his return from the Persian Gulf.  As 
well, the skin around the finger tips sloughed off.  On 
examination of the skin, there was a very faint dry, flaky 
type rash, especially behind the ears and around the 
eyebrows.  There was some rash to the crease of the nose.  
Laboratory data showed elevated liver function tests.  The 
impression included that the veteran was healthy and had a 
couple of concerns and problems resulting from his Persian 
Gulf duty.  

Notations from the VA indicate that the veteran failed to 
report for VA examinations scheduled in July 1998, January 
1999, and September 1999.

II.  Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

A well grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran served in Southwest Asia from 
November 5, 1990 to March 29, 1991.  Based on this evidence 
and for purposes of analysis under 38 C.F.R. § 3.317 (1999), 
the Board finds that the veteran had active military service 
in the Southwest Asia theater of operations during the Gulf 
War.

A.  Fatigue

The veteran's claim concerning service connection for 
fatigue, as a chronic disability resulting from an 
undiagnosed illness, is not well grounded.  Although the 
veteran has complained of having had symptoms of fatigue 
since his service in the Gulf War, there has been no evidence 
submitted of a nexus between the reported symptoms and any 
chronic undiagnosed illness.  

Although the General Counsel noted that in some circumstances 
the relationship between symptoms and a current disability is 
capable of proof by lay evidence alone, this is not such a 
circumstance.  The Board does not find anything in the claims 
file which would indicate that the veteran, who is not a 
medical professional, is capable of providing a nexus opinion 
relating his reported symptoms to an undiagnosed illness.  
Thus, the veteran's claim concerning service connection for 
fatigue, as a chronic disability resulting from an 
undiagnosed illness, is not well grounded.


B.  Skin symptoms

The veteran's claim concerning service connection for skin 
symptoms as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  The claims file 
indicates that he has been diagnosed as having seborrheic 
dermatitis of the scalp and fungal infections of the fingers 
and feet in a May 1995 VA examination report.  In paragraph 
15 of its precedential opinion, the General Counsel stated 
that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

The claims file reflects that the veteran's skin symptoms has 
been clinically diagnosed, and therefore he has not submitted 
evidence that any symptoms are the manifestations of an 
undiagnosed illness.  Thus, the veteran's claim concerning 
service connection for skin symptoms as a chronic disability 
resulting from an undiagnosed illness is not well grounded.  
If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claim for service 
connection for skin symptoms as a chronic disability 
resulting from an undiagnosed illness is denied.

C.  Symptoms of the liver

The veteran's claim concerning service connection for 
symptoms of the liver as a chronic disability resulting from 
an undiagnosed illness is not well grounded.  The claims file 
indicates that he has been diagnosed as having granulomatous 
hepatitis in June 1996 and October 1996 VA outpatient 
records.  As noted above, in paragraph 15 of its precedential 
opinion, the General Counsel stated that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

The claims file reflects that the veteran's symptoms of the 
liver has been clinically diagnosed, and therefore he has not 
submitted evidence that any symptoms are the manifestations 
of an undiagnosed illness.  Thus, the veteran's claim 
concerning service connection for symptoms of the liver as a 
chronic disability resulting from an undiagnosed illness is 
not well grounded.  If a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).  As a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the appeal regarding the 
claim for service connection for symptoms of the liver as a 
chronic disability resulting from an undiagnosed illness is 
denied.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for fatigue as a chronic disability 
resulting from an undiagnosed illness is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for skin symptoms as a chronic 
disability resulting from an undiagnosed illness is denied. 

As a well grounded claim has not been presented, entitlement 
to service connection for symptoms of the liver as a chronic 
disability resulting from an undiagnosed illness is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

